              Case 1:18-cv-07685-ALC Document 54 Filed 07/17/20 Page 1 of 1



                                                                                        7/17/20
                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                 NEW YORK REGIONAL OFFICE
                                             200 VESEY STREET
                                                  SUITE 400
                                       NEW YORK, NEW YORK 10281-1022



                                                             June 29, 2020
VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

        Re:    SEC v. Steven Fishoff, et al., 18 cv 07685 (SDNY)(ALC-JLC)

        Plaintiff Securities and Exchange Commission respectfully writes to notify the Court of the
Supreme Court’s decision in Liu v. SEC, 591 U.S. ___, 2020 WL 3405845 (June 22, 2020), and to seek
leave to file a supplemental submission, by July 27, 2020, addressing the Commission’s pending
Motion for Judgment in light of Liu.

       As background, the Commission filed its Motion for Judgment against Defendant Deshan
Govender on October 31, 2019 and sought, among other things, $222,788 in disgorgement. That
motion was fully briefed as of December 16, 2019.

        Last week, the Supreme Court held in Liu that “a disgorgement award that does not exceed a
wrongdoer’s net profits and is awarded for victims is equitable relief permissible” under the relevant
provision of the federal securities laws. Liu, 2020 WL 3405845, at *2. The Commission therefore
respectfully requests leave to file a submission within four weeks addressing the disgorgement the
Commission seeks as to Govender in light of Liu.


                                                             Respectfully submitted,

                                                                    /s/ Todd D. Brody
                                                             Todd D. Brody
                                                             brodyt@sec.gov
                                                             (212) 336-0080
cc: Deshan Govender (via email)




                                              7/17/20
